Case 9:18-cv-80176-BB Document 159-4 Entered on FLSD Docket 04/28/2019 Page 1 of 10




                       EXHIBIT 4
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 2 of 10

About & Contact              Careers          Terms & Conditions               Privacy Policy   Advertise    Self Serve


   Hacked.com


                                                                                                                                    




   LIVE           MARKET                   CRYPTO                  MARKETCAP           PRICES        RSS        ABOUT 




  LOG IN




   LIVE           MARKET                   CRYPTO                  MARKETCAP           PRICES        RSS        ABOUT 




  LOG IN




     Home  Bitcoin Law 
    Craig Wright Allegedly Submits Fake Email in Bitcoin Lawsuit
                                                                                                            ADVERTISEMENT




                                                                                                             
                        Prices                                             News                                Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                                  1/9
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 3 of 10




     The standard of proof as to who is Satoshi Nakamoto seems to
     be the ability to create a cryptographic signature using one of the
     original Satoshi addresses. No one has done this, including Craig                   MOST
     Wright. | Source: CoinGeek/YouTube
                                                                                         COMMENTED


   Craig Wright Allegedly
   Submits Fake Email in
   Bitcoin Lawsuit                                                                       India PM Outrageously
                                                                                         Warns Pakistan of
    P. H. Madore                  16/04/2019                   Bitcoin Law, Crypto,
                                                                                         Nuclear War after
   News
                                                                                         Shocking Sri Lanka
                                                                                         Attacks

                      Tweet                                               Share

   By CCN: A Redditor has revealed perhaps the most
   interesting fraud claim regarding Craig Wright yet. Wright is
   being sued by the estate of Dave Kleiman for a sum in the
   many billions of dollars. The suit alleges that Wright stole
                                                                                         Tesla Stock Speeds
   over 1 million BTC from Kleiman shortly after his death.
                                                                                         Toward Brink as
                                                                                         Analyst Warns of
   SIGNATURE ACTUALLY DATES TO 2014,                                                     ‘Outright Disaster’
   NOT 2012
                                                                                         Our Binance Overlord’s
                
   Reddit user Contrarian__  says that a piece 
                                               of evidence                                    SV Slaying is
                                                                                         Bitcoin
   submitted byPrices                         News
                 Wright in the case is provably false. An                                    Live
                                                                                         Frightening for
https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                2/9
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 4 of 10
   apparent expert in GPG signatures and cryptography,
   Contrarian__ makes his case plain as day:


    We know how to nd the long ID of the key used and
         the timestamp of the signature. I’ve bolded the ID and
         italicized the timestamp. Looking on the MIT keyserver,
                                                                                         Cryptocurrency
         we can nd the fake* key. The timestamp of the
         signature is 1394600848, which is March 12, 2014, two
         weeks before Craig led to install Uyen as a director of
         Dave’s old company, and almost a year after Dave
         died!


   The e-mail has another interesting characteristic, beyond its                         Japan’s Second-
   apparent false signature: apparently Dave Kleiman                                     Richest Man Bet
   mispelled his own name as Klieman when he set up the                                  Massively on Bitcoin.
   account from which he sent the e-mail. Or the e-mail is                               He Lost $130 Million
   de nitively fake and alleged Satoshi Nakamoto Craig
   Wright failed to catch the typo while generating the
   fabrication.




                                                                                         Dow Cringes as Hillary
                                                                                         Clinton Exposes
                                                                                         ‘Roadmap’ to Impeach
                                                                                         Trump




                                                                                         BITCOIN EVENTS
                                                                                         CALENDAR

                                                                                           Tokenized Assets New
                                                                                           York
                                                                                           New York,          12.05.20
                                                                                           USA


                                                                                         Tokenized
                                                                                                    Assets
                        Prices                                             News            London
                                                                                            Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                3/9
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 5 of 10
                                                                                                  London, UK   04.06.20

                                                                                           Tokenized Assets
                                                                                           Amsterdam
                                                                                           Amsterdam,        06.06.20
                                                                                           Netherlands

                                                                                             View all Events




                                                                                           HVY ARTICLES
                                                                                           ‘I’m with her’: George
                                                                                           Conway sides with
                                                                                           Hillary in reaction to
                                                                                           Mueller report
                                                                                            ndings
                                                                                           Bruce Lee: The Heart
                                                                                           of the Dragon
                                                                                           Don’t Judge A Book
                                                                                           By Its Cover
                                                                                           Medicare penalizing
                                                                                           Montana Hospitals
                                                                                           over readmissions
                                                                                           Can PornHub please
                                                                                           replace YouTube?
     Source: Scribd


   Another Reddit commentator points out that the strategy
   for “appointing” someone is odd, as Kleiman allegedly says:                           NEWS TIPS?
                                                                                         tips (at) ccn.com
    Unless I hear otherwise, I will assume you are coming
         on-board.


   The redditor comments:


    I’m going 
               to use this technique to assemble
                                             an                                            
         amazing Prices
                 board for directors for my dog-walking
                                              News                                          Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                              4/9
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 6 of 10
         business.


   CRAIG WRIGHT: CHIEF SCIENTIST OR
   PROFESSIONAL LITIGANT?
   Wright is fast becoming a professional litigant, with lawsuits
   against him and numerous suits against others. Calvin Ayre
   has acted as a sort of press man for Wright, letting the
   world know as Wright sends more and more legal threats.

   Most recently, the subjects of his legal rancor have gotten
   higher and higher pro le: both Vitalik Buterin and Adam
   Back are allegedly going to have to answer for denying
   Wright’s (unproven) claim to be Satoshi Nakamoto.




      00:15/00:30




                  Calvin Ayre
                  @CalvinAyre

        Adam Back back got his letter from Craig today so he will
        also have a chance to tell his story under oath in a UK
        court. He must really be happy about this given how loud
        he has been in the last week on his opinions. :-)
        medium.com/@craig_10243/w…
            172 8:58 AM - Apr 16, 2019



                                                                                           
                        Prices                                             News              Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                5/9
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 7 of 10




           Wiki
           At the time, Wikipedia wanted to remove the page. There wasn’t
           anything good that had been published which detailed and
           medium.com


             175 people are talking about this


   You’ll notice that this reporter made a rare comment on the
   post linked in the above tweet. It seems clear that Satoshi
   Nakamoto illustrated within the pages of the whitepaper
   why he was referencing Adam Back’s Hashcash paper.
   However, Wright claims in his most recent work:


    So, Wei is referenced as he helped. Adam Back is
         referenced as he pointed me to Wei.


   The fact that Craig Wright has not yet managed to prove his
   identity as Satoshi Nakamoto should not be lost on the
   reader. Even friends and faithful followers of Wright, such as
   Roger Ver, have eventually parted ways, believing they
   were conned.




                                                                                           
                        Prices                                             News              Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                6/9
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 8 of 10




   The standard of proof as to who is Satoshi Nakamoto
   seems to be the ability to create a cryptographic signature
   using one of the original Satoshi addresses. No one has
   done this, including Craig Wright.

   What is your reaction?                  2 votes
              0%                0%             100%                0%               0%               0%


        yeah!           careface           hmm..             haha             pissed           cry baby




    AROUND THE WEB                                                                       Ads by Revcontent




                                                                                                           
                        Prices                                             News                              Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                7/9
4/25/2019
       Case                            Craig
                9:18-cv-80176-BB Document    Wright Allegedly
                                          159-4       Entered Submits
                                                                  onFake Email inDocket
                                                                      FLSD        Bitcoin Lawsuit
                                                                                            04/28/2019 Page 9 of 10



    Which Pot                          Feeling Old? Do What is
    Stocks Are a                       This Once a Day Immunotherapy,
    Must Buy                           and Watch What and How Does It
    Strategic Investor                 LCR Health                         HealthiNation




   P. H. Madore
   P. H. Madore has written for CCN since 2014 and is currently
   Head of Crypto. Please send breaking news tips or requests
   for investigation to paul.madore@ccn.com. His website is
   http://phm.link




   Tags: CALVIN AYRE, CRAIG WRIGHT, DAVE KLEIMAN
   Comments (0)                                                                 ❤  Recommend   0


       Write a comment


                                     Be the first to comment
   TALK OF THE 
               TOWN                                                                               
                        Prices                                             News                    Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                8/9
4/25/2019
      Case     9:18-cv-80176-BB DocumentCraig Wright Allegedly
                                          159-4       Entered  Submits
                                                                   onFake Email Docket
                                                                       FLSD     in Bitcoin Lawsuit
                                                                                             04/28/2019 Page 10 of 10
                    Bitcoin Exchange                                     Ripple's Disastrous
                    HitBTC Allegedly                                     Year: XRP is the
                    Bilks Users in High‑                                 Worst‑Performing
                    Stakes Token Swap                                    Major Crypto of
                      4 Comments                                         2019
                                                                           4 Comments

                    Bitcoin is Criminals'                                Fed‑Up Bitcoin
                    'Favorite', Used in                                  Community Favors
                    95% of Crypto                                        Censorship on
                    Crimes: Forensic                                     Twitter
                      4 Comments                                           3 Comments

                    Rock Star Litecoin:                                  Tron Casino
                    Charlie Lee Rails                                    Disappears,Thousa
                    Against S**t Coins                                   nds of Investors
                    and Scam Coins                                       Left with
                      3 Comments                                         'Worthless' Tokens
                                                                           2 Comments

                                         Show more articles


Sitemap                                                           ABOUT CCN
Contact & About
Our Ethical Code                                                  CCN is an unbiased nancial news
                                                                  site reporting on US Markets and
Privacy Policy
                                                                  Cryptocurrencies. Op-eds and
Terms & Conditions
                                                                  opinions should not be attributed
Advertise
                                                                  to CCN. Journalists on CCN follow
                                                                  a strict ethical code that you can
                                                                   nd here. You can contact us here.




CCN Copyright © 2019.


                                                                                                     
                        Prices                                             News                        Live

https://www.ccn.com/craig-wright-allegedly-submits-fake-e-mail-in-dave-kleiman-lawsuit                                  9/9
